Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered May 12,1994, convicting defendant, after a jury trial, of murder in the second degree and two counts of robbery in *272the first degree, and sentencing him, as a juvenile offender, to concurrent terms of 9 years to life, 3⅓ to 10 years and 3⅓ to 10 years, respectively, unanimously affirmed.
The trial court did not improvidently exercise its discretion in permitting the 13-year-old eyewitness to testify since the record supports a conclusion that the witness " 'ha[d] sufficient intelligence to understand the nature of an oath and to give a reasonably accurate account of what he ha[d] seen and heard’ ” (People v Parks, 41 NY2d 36, 45). The court was able to elicit from the witness a straightforward understanding of the difference between telling the truth and lying, and of the importance of telling the truth in this proceeding. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.